IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

    DON T. CLYMER and BEATRICE C.                )
    CLYMER,                                      )
                                                 )
         Petitioners,                            )
                                                 )
                v.                               )    C.A. No. 2021-0004-PWG
                                                 )
    NANCY C. DeGIROLANO and                      )
    JOSEPH DeGIROLANO,                           )
                                                 )
         Respondents.                            )

    ORDER DENYING RESPONDENTS’ MOTION FOR REARGUMENT

WHEREAS1:

       A.     This case involves an intra-family dispute over a four-acre property in

Millsboro, Delaware (the “Property”). Respondent Nancy DeGirolano acquired the

Property in 1975. Nancy currently resides in a house at the back of the Property.

The front of the Property adjoins Long Neck Road. The other respondent, Joseph

DeGirolano, is Nancy’s son. Collectively, they are referred to as the “DeGirolanos”

or “Respondents.”

       B.     In the mid-1990s, Nancy’s daughter (and Joseph’s sister), Petitioner

Beatrice Clymer, and Beatrice’s husband, Petitioner Don Clymer (together with



1
  Certain background facts are drawn from the court’s May 27, 2021 Order Resolving
Petitioners’ Request for Preliminary Injunction. Dkt. 70. Due to shared last names of some
individuals in this action, I will use first names when clarification is necessary. The court
intends no disrespect and does not mean to suggest familiarity.
Beatrice, the “Clymers” or “Petitioners”), began to sell produce from the front of the

Property (the “Area”). The Clymers have constructed a building on the Area (the

“Building”) and operate their produce business from the Building.

         C.     The parties dispute whether the Petitioners may continue to occupy the

Area to operate their produce stand. The Petitioners rely on a document dated March

1, 1997, which bears the signatures of Nancy and her late husband, Anthony

DeGirolano, and purports to give the front portion of the Property to the Clymers

(the “Agreement”).

         D.     Respondents contest the authenticity and validity of the Agreement.

They also maintain that Nancy deeded the entire Property to her son (and Beatrice’s

brother) Joseph in August 2020.2 Thereafter, Joseph told the Clymers that they

would need to pay rent or vacate the Area. The Clymers did not vacate the Area.

They instead filed a Verified Complaint in this court on January 6, 2021. The action

was assigned to the Master in Chancery. On February 9, 2021, the Clymers filed a

motion seeking a temporary restraining order (a “TRO”). The case was reassigned

to the undersigned for the limited purpose of deciding the TRO motion. Following

that reassignment, the court granted the TRO on February 17, 2021. 3 The TRO

prohibited the DeGirolanos from interfering with the Clymers’ produce business,


2
    See Dkt. 1, Ex. 3.
3
    Dkt. 18.


                                            2
entering the Area in any manner that disturbed the Clymers’ use of the Area, or

selling the Property, using the Property as collateral for any loan, or otherwise

encumbering title to the Property. 4 The Clymers posted a cash bond of $10,000.5

          E.    The Clymers then sought a preliminary injunction. On May 27, 2021,

the court entered an Order Resolving Petitioners’ Request for Preliminary

Injunction,6 which contained the court’s reasoning and analysis, along with an

implementing order, which granted the Clymers’ motion for a preliminary injunction

(the “Preliminary Injunction Order”). 7 The Preliminary Injunction Order provided,

in pertinent part:

          Pending the final disposition of this action or further Order of this
          Court, Respondents Nancy DeGirolano and Joseph DeGirolano
          (“Respondents”) are prohibited from: a. Interfering with the operation
          of the produce business of Don Clymer and Beatrice Clymer
          (“Petitioners”), located at 32861 Long Neck Road, Millsboro,
          Delaware (“the Property”); b. Entering the front two acres of the
          Property (“the Area”) in any manner that disturbs Petitioners’ use of the
          Area.8

          F.    On August 25, 2021, Respondents’ counsel, Richard L. Abbott,

Esquire, served and filed a Notice of Inspection to inspect the Area (the “Notice”).9


4
    Dkt. 18.
5
    Dkt. 22.
6
    Dkt. 70.
7
    Dkt. 71.
8
    Id.
9
    Dkt. 78.


                                             3
The Notice requested inspection nine days later on September 3, 2021. The Notice

stated that Respondents “hereby request, pursuant to Court of Chancery Rule

34(a)(2), an inspection of the front 2 acres of the property at issue in this action,

along with all buildings and improvements located thereon, on Friday, September 3,

2021 at approximately 1:00 p.m. Counsel for the Respondents and the Respondents

shall be present to conduct the inspection.” 10 At that time, there was no post-

injunction order that shortened the time requirements for responding to discovery.

           G.   On August 26, 2021, the day after receiving the Notice, Petitioners’

counsel, David J. Weidman, Esquire, informed Respondents’ counsel via letter that

Petitioners’ counsel would be out of town on September 3, 2021 and asked

Respondents’ counsel to reschedule the inspection for another date. 11 Petitioners’

counsel indicated he was available on Mondays through Thursdays, but that he was

not available on Fridays.12 The letter concluded: “Please provide me with a list of

dates and times on a Monday through Thursday when you and your clients would

like to inspect the subject property so that I can check my calendar first to make sure




10
     Id.
11
     Dkt. 81, Ex. 2.
12
   Id. At oral argument on the Competing Motions (defined below in Paragraph J),
Petitioners’ counsel stated that he was unavailable on Fridays at that time because he was
traveling to Pennsylvania each Thursday evening to visit a family member who was
undergoing cancer treatment.


                                            4
that I am available, before the date is confirmed.”13 Respondents’ counsel did not

respond to Petitioners’ counsel.

         H.     Around 1:00 p.m. on September 3, 2021, Respondents and their

counsel, with cameras in tow, arrived at the Area to conduct their inspection while

the produce stand was in operation. Petitioners’ son, Michael Clymer, who was

operating the produce stand, confronted Respondents and their counsel.

Respondents’ counsel insisted that he was entitled to inspect the Area in accordance

with the court’s rules. 14 During the inspection, Petitioner Don Clymer called

Petitioners’ counsel, who was out of the State at the time, to inform him about

Respondents’ arrival and inspection.15 Petitioners’ counsel then called Michael

Clymer and asked to speak with Respondents’ counsel; Respondents’ counsel

refused to take the phone. 16 Michael Clymer asked Respondents and their counsel

to leave, but they refused to comply.17 Respondents and their counsel recorded video

and took photographs during their inspection. Both sides acknowledged that the

inspection created a scene, but each side pointed blame at the other. Michael Clymer




13
     Dkt. 81, Ex. 2.
14
     Dkt. 83 ¶ 8.
15
     Dkt. 81 ¶ 9.
16
     Dkt. 115 at 8; Dkt. 81 ¶¶ 10, 12; Dkt. 83 ¶ 12.
17
     Dkt. 81, Affidavit of Michael Clymer ¶ 6.


                                                 5
submitted an affidavit stating that the Respondents’ inspection interfered with his

ability to conduct business from the produce stand. 18

          I.    On September 7, 2021, Petitioners filed a motion for rule to show cause

why Respondents and their counsel should not be held in contempt for violating the

Preliminary Injunction Order (the “Petitioners’ Contempt Motion”).19

          J.    Respondents not only opposed Petitioners’ Contempt Motion, but also

argued that it was “so baseless” that it warranted sanctions against Petitioners and

their counsel. 20 Respondents filed a separate motion for sanctions on September 8,

2021 (“Respondents’ Sanctions Motion” and with Petitioners’ Contempt Motion the

“Competing Motions”). 21

          K.    Following briefing, the court held argument on the Competing Motions

on February 22, 2022 via Zoom technology.22 The court afforded all parties an

opportunity to make their arguments and call witnesses. In an oral ruling at the

conclusion of the hearing, the court granted Petitioners’ Contempt Motion and

denied Respondents’ Sanctions Motion. Specifically, the court found that the

Preliminary Injunction Order was clear and that Respondents’ entry onto and


18
     Id. ¶ 8.
19
     Dkt. 81.
20
     Dkt. 90 ¶ 5.
21
     Dkt. 83.
22
     Counsel for respondents was unable to connect via video, but participated via audio.


                                              6
inspection of the Area without consent of Petitioners or order of this court violated

the Preliminary Injunction Order.23

         L.      The court concluded that Respondents’ attempt to use a discovery

request to circumvent the court’s order was improper and did not excuse their

violation of the Preliminary Injunction Order. First, the Preliminary Injunction

Order was clear. Second, the general right to inspect the premises under Rule 34

does not authorize a violation of a clear order of the court. Third, in any event, the

Respondents did not comply with Rule 34. The day after receiving the Notice,

Petitioners’ counsel notified Respondents’ counsel that he was not available on the

Respondents’ selected date of the inspection—just nine days after serving the

Notice. When Petitioners’ counsel asked for alternate dates, Respondents’ counsel

ignored the request. Instead, Respondents and their counsel arrived at the Area

unannounced on September 3, 2021. Fourth, the court rejected Respondents’

unsupported argument that Petitioners’ counsel was required to seek immediate

relief from the court if he did not like the date and time that Respondents had chosen

for the inspection. The court observed that Respondents’ argument found no support

in Court of Chancery Rule 34(b), which affords a party receiving a request for

inspection 30 days to respond and object. Instead, it was Respondents’ burden to

seek leave of court to obtain inspection on just nine days’ notice. See Ct. Ch. R.

23
     Dkt. 122.


                                          7
34(b) & 37(a)(2). In short, the Respondents exercised self-help under the guise of

the discovery rules to violate the Preliminary Injunction Order. 24

          M.     The court also found incredible Respondents’ counsel’s excuse for

providing short notice for inspection and ignoring Petitioners’ counsel’s letter

requesting alternate dates.      Respondents’ counsel maintained that he found it

necessary to inspect the Area on the Friday before the Labor Day weekend on short

notice because he was traveling from New Castle County to his beach house in

Sussex County that weekend and might not return to his beach house after the Labor

Day Weekend. In addition to lacking credibility, this excuse did not address why

Respondents chose not to request an inspection of the Area in June, July, or earlier

in August.

          N.     Following the hearing on the Competing Motions, the court entered

orders granting Petitioners’ Contempt Motion (the “Contempt Order”)25 and denying

Respondents’ Sanctions Motion. 26 The Contempt Order awarded the following

relief:

          2. No video, photographic, audio, documentary, or testimonial
          accounts of the September 3, 2021 entry onto the Area shall be admitted


24
  Though not stated in the court’s oral ruling, the Petitioners established their evidentiary
burden not only by a preponderance of the evidence, but also by clear and convincing
evidence.
25
     Dkt. 119.
26
     Dkt. 118.


                                             8
         into evidence in any merits-based hearing or motion in this action or
         any other action;

         3. Respondents shall pay the reasonable attorneys’ fees and expenses
         of Petitioners incurred in bringing [the Petitioners’] Motion, up to a
         maximum of $1,000.27

         O.      On March 1, 2022, Respondents filed a motion for reargument of the

Contempt Order (the “Motion”).28 Petitioners filed a response to the Motion on

March 8, 2022.29

         NOW, THEREFORE, the court having considered the Motion, IT IS

HEREBY ORDERED, this 4th day of April, 2022, as follows:

         1.      A party seeking reargument “bears a heavy burden.” Neurvana Med.,

LLC v. Balt USA, LLC, 2019 WL 5092894, at *1 (Del. Ch. Oct. 10, 2019). “A

motion for reargument under Court of Chancery Rule 59(f) will be denied unless the

court has overlooked a controlling decision or principle of law that would have

controlling effect, or the court has misapprehended the law or the facts so that the

outcome of the decision would be different.” KT4 P’rs LLC v. Palantir Techs. Inc.,

2018 WL 2045831, at *1 (Del. Ch. May 1, 2018) (ORDER) (internal quotations

omitted); see also Laser Tone Bus. Sys., LLC v. Del. Micro-Comput. LLC, 2020 WL

730660, at *1 (Del. Ch. Jan. 17, 2020); Neurvana, 2019 WL 5092894, at *1. A


27
     Dkt. 119.
28
     Dkt. 120 (cited as “Mot.”).
29
     Dkt. 123.


                                           9
motion for reargument “may not be used to relitigate matters already fully litigated

or to present arguments or evidence that could have been presented before the court

entered the order from which reargument is sought.” Standard Gen. Master Fund

L.P. v. Majeske, 2018 WL 6505987, at *1 (Del. Ch. Dec. 11, 2018). Thus, a motion

for reargument that “represents a mere rehash of arguments already made . . . must

be denied.” Miles, Inc. v. Cookson Am., Inc., 677 A.2d 505, 506 (Del. Ch. 1995)

(citing Lewis v. Aronson, 1985 WL 21141, at *2 (Del. Ch. June 7, 1985)).

      2.    Under Court of Chancery Rule 70(b), this court may find a party in

contempt “[f]or failure to obey a[n] . . . injunction order.” Ct. Ch. R. 70(b); see

Litterst v. Zenph Sound Innovations, Inc., 2013 WL 5651317, at *3 (Del. Ch. Oct.

17, 2013). A party satisfies its burden by establishing contempt by a preponderance

of the evidence. In re Hurley, 257 A.3d 1012, 1018 (Del. 2021); inTEAM Assocs.,

LLC v. Heartland Payment Sys., LLC, 2021 WL 5028364, at *11 (Del. Ch. Oct. 29,

2021). “The moving party is not required to show that the violation was willful or

intentional, but the intentional or willful nature of a contemnor's acts may be

considered in determining the appropriate sanction.” Litterst, 2013 WL 5651317, at

*3. This court has broad discretion to remedy violations of its orders, but the

decision to impose sanctions for failure to abide by a court order must be just and

reasonable. Gallagher v. Long, 940 A.2d 945, ¶ 6 (Del. 2007) (TABLE).




                                        10
         3.      The Motion largely rehashes Respondents’ arguments that were made

and rejected at the hearing on the Competing Motions. Respondents continue their

attempt to elevate a discovery rule over a clear order of this court, yet offer no

authority that this court overlooked to support that argument. Respondents argue

that “Rule 34 contains no 30-day requirement as the [bench ruling and Contempt

Order] implied.”30         This argument is without merit.         First, Respondents

mischaracterize the court’s ruling. Respondents were subject to a clear court order

preventing their entry onto the Area. No rule of discovery authorizes a party to

violate a court order.

         4.      The Motion merely rehashes Respondents’ earlier argument that they

could freely violate the Preliminary Injunction Order under the guise of a short-fuse

inspection demand. The Respondents’ continued justification of their clear violation

of the Preliminary Injunction Order as a good faith exercise of the discovery rules is

meritless. The Preliminary Injunction Order was clear. The Respondents violated

it. The court pointed to Rule 34(b)’s 30-day response period merely to demonstrate

the flaws in Respondents’ argument that inspection on short notice was permitted

unless the Petitioners first obtained a protective order from the court.

         5.      Respondents’ argument is a side-show distraction to their violation of

the court’s Preliminary Injunction Order. Respondents’ tortured reading of Rule 34

30
     Mot. ¶ 7.


                                            11
does not excuse that violation. According to Respondents, they were permitted to

inspect the Area on any date and time of their choosing, and if the Petitioners did

not agree, it was Petitioners’ obligation to obtain a protective order. As noted at the

hearing, Respondents’ argument is contrary to the plain language of Rule 34. Now,

as then, Respondents offer no authority to suggest the court “overlooked a

controlling decision or principle of law that would have controlling effect, or the

court has misapprehended the law or the facts so that the outcome of the decision

would be different.” KT4 P’rs, 2018 WL 2045831, at *1 (internal quotations

omitted).

      6.     Rule 34(b) requires that a request for inspection “specify a reasonable

time, place, and manner of making the inspection.” Ct. Ch. R. 34(b). It also

provides, in pertinent part:

      The party upon whom the request is served shall serve a written
      response within 30 days after the service of the request . . . . The Court
      may allow a shorter or longer time. . . . The party submitting the request
      may move for an order under Rule 37(a) with respect to any objection
      to or other failure to respond to the request . . . or any failure to permit
      inspection as requested.

Id. Respondents attempt to justify their violation of the Preliminary Injunction Order

by reading much of this language out of the Rule.

      7.     In this case, Respondents served the Notice on August 25, 2021 to

inspect the Area nine days later on September 3, 2021. It expressly stated it was a




                                          12
“request” to inspect the Area.31 The day after receiving the request, Petitioners’

counsel informed Respondents’ counsel that he was not available on September 3,

2021 and that the parties needed to discuss another date. Respondents’ counsel never

responded and, instead, showed up for the inspection on September 3. As stated in

Rule 34(b), if the recipient of a notice of inspection objects, the party serving the

request may move for an order under Rule 37. Even if, as Respondents insist, the

August 26, 2021 letter from Petitioners’ counsel did not constitute an objection

under the Rule, Petitioners had another 29 days to lodge their objection. If the

Respondents wanted to inspect the Area on less than 30-days’ notice, the Rule directs

that the burden is on the Respondents to seek leave of court.

         8.     Respondents’ failure to supply any legal authority to support its flawed

construction is not surprising. It is contrary to a plain reading of the Rule, as courts

applying the federal counterpart to Court of Chancery Rule 34 have found. In Mallak

v. Aitkin County, 2016 WL 8607391 (D. Minn. June 30, 2016), aff’d, 2016 WL

8607392 (D. Minn. Sept. 29, 2016), the court addressed this exact issue:

         The text of Rule 34 is silent with regard to the timing of notices for
         inspection but it explicitly establishes as part of the rule that a party
         who has received a notice of a Rule 34 inspection will have thirty (30)
         days in which to respond to the notice. Fed. R. Civ. P. 34(b)(2)(A).
         The text of Rule 34 also explicitly lists the exceptions to that rule, that
         is to say, the manner in which the thirty (30) day period may be
         shortened, i.e., only by stipulation of the parties or by order of the court.
         Fed. R. Civ. P. 34(b)(2)(A). To read Rule 34 as allowing the party
31
     Dkt. 78.


                                              13
       serving a notice of inspection to unilaterally shorten the time for
       requiring the party receiving the notice to respond, as Plaintiff now
       urges the Court to do, would render the foregoing sections of Rule 34
       mere surplusage.

Id. at *11; accord Luer v. Cty. of St. Louis Mo., 2018 WL 2734986, at *2 (E.D. Mo.

June 7, 2018); see also Holliday v. Extex, 237 F.R.D. 425, 427 (D. Haw. 2006)

(stating a motion to compel for failure to permit inspection would fail because movant

did not allow the plaintiff 30 days to respond to the request and did not propose a

reasonable time, place, or manner for the inspection); Doyle v. Hoyle, 1995 WL

113933, at *7 (D. N.H. Mar. 14, 1995) (noting that motion to compel inspection was

premature because it was filed prior to the 30 days provided for response under Fed.

R. Civ. P. 34(b)). These authorities are persuasive in applying the parallel rules of

this court. Mann v. Oppenheimer & Co., 517 A.2d 1056, 1061 (Del. 1986); Dawson

v. Pittco Cap. P’rs, L.P., 2010 WL 692385, at *1 n.3 (Del. Ch. Feb. 15, 2010)

(“Federal Court decisions are ‘of great persuasive weight in the construction of

parallel Delaware rules’ due to the analogous nature of the Court of Chancery Rules

and the Federal Rules of Civil Procedure.” (quoting Cede & Co. v. Technicolor, Inc.,

542 A.2d 1182, 1191 n.11 (Del. 1988))).

       9.    According to Respondents, they merely needed to serve an inspection

notice selecting the date and time of their choosing, ignore the prompt response of

opposing counsel that Respondents’ date and time was inconvenient, and show up

unannounced to disturb the Petitioners’ use of the Area. That rationalization is


                                          14
contrary to the Rules of this court, antithetical to the traditions and expectations of

the Delaware Bar, and an invitation to sharp practice.

          10.     Respondents’ remaining arguments are makeweight. The court’s bench

ruling and Contempt Order do not “constitute ex post facto decisions which violate

the ‘Fair Warning’ requirements of Constitutional Due Process.” 32 The Contempt

Order addressed Respondents’ clear violation of an existing Preliminary Injunction

Order. There was nothing retroactive about the Preliminary Injunction Order. Thus,

Respondents’ reliance on Triumph Mortgage Corp. v. Mergenthaler, No. 621, 2018,

slip op. at 13 (Del. Oct. 24, 2019), is inapplicable. See id., slip op. at 12 (remanding

to the Superior Court for a determination as to whether an interim decision of the

Supreme Court should apply retroactively).

          11.     Respondents’ counsel insists his “intent was pure, not based on any

intent to do anything untoward.”33 Respondents, again, miss the point. Respondents

and their counsel intended to enter onto the Area on September 3, 2021, and their

conduct interfered with the operation of the produce business and disturbed

Petitioners’ use of the Area. That conduct violated the Preliminary Injunction Order.

“It is no defense to an action for civil contempt that the party subject to the order

had no intention to violate that order.” Dep’t of Servs. for Children Youth and Their


32
     Mot. ¶ 13.
33
     Id. ¶ 10.


                                            15
Families v. Cedars Acad., 1989 WL 134868, at *2 (Del. Ch. Oct. 30, 1989); see

Litterst, 2013 WL 5651317, at *3 (“The moving party is not required to show that

the violation was willful or intentional . . . .”).

          12.    Respondents argue “there is . . . no legal authority under the

circumstances to impose a fee award.” 34 This, too, is another meritless argument.

An award of fees “can be imposed as a contempt sanction.” Kurz v. Holbrook, 2010

WL 3028003, at *1 (Del. Ch. July, 29, 2010); see Great Am. Opportunities, Inc. v.

Cherrydale Fundraising, LLC, 2010 WL 338219, at *29–30 (Del. Ch. Jan. 29, 2010)

(awarding counsel fees after finding defendant in contempt for violating a

preliminary injunction).

          13.    The remaining arguments in the Motion merely rehash arguments that

were made at the hearing, considered by the court, and rejected. Those arguments

cannot serve as the basis for reargument.

          14.    Accordingly, the motion for reargument is DENIED.



                                          /s/ Paul A. Fioravanti, Jr.
                                          Vice Chancellor




34
     Id. ¶ 24.


                                            16